DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald Meyer on 6/4/2021.
The application has been amended as follows:
In claim 1, amend as:
A plasma processing apparatus comprising: 
, the vacuum container containing at least one film formation unit and at least one film processing unit; 
a conveyance unit including a rotator provided in the vacuum container and mounting a workpiece on a surface thereof, an axis extending in a direction perpendicular to the surface of the rotator, wherein the conveyance unit is configured to circulate the rotator around the axis and carry the workpiece along a circular conveyance path between the at least one film formation unit and the at least one film processing unit;
the at least one film formation unit comprising at least one target for sputtering onto the workpiece; 
the at least one film processing unit comprising a cylindrical member having an opening at one end [[extended]] that extends into the vacuum container in a direction toward the circular conveyance path in the vacuum container; 
a window member within the vacuum container and provided at the opening at the one end of the cylindrical member, and dividing a gas space between an interior of the cylindrical member and the rotator from an exterior; and 
an antenna installed facing the window member and outside the gas space, and causing process gas introduced in the gas space to generate inductive coupling plasma for plasma processing on the workpiece passing through the circular conveyance path when power is applied to the antenna, 
wherein: 

a dividing wall is supported by the vacuum container and is provided between the opposing part and the rotator so as not to contact the opposing part and the rotator and not to move relative to the opposing part; 
the dividing wall has a shielding plate at a location that faces the opening, the shielding plate having an adjustment opening adjusting a range of the plasma processing, wherein the shielding plate comprises a flat plate covering the opening, 
wherein a width of the adjustment opening decreases from an outer circumference side of the rotator toward an inner circumference side of the rotator, and 
wherein an area of a part of the shielding plate that shields the plasma increases from the outer circumference side of the rotator toward the inner circumference side of the rotator.

Election/Restrictions
Claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement among Species A1-A2 and B1-B2, as set forth in the Office action mailed on 4/15/2020, is hereby withdrawn, and the Species hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a plasma processing apparatus comprising a vacuum container containing within a conveyance unit including a rotator, at least one film formation unit (i.e. sputter deposition unit) comprising a sputter target, and at least one film processing unit, the rotator having both a workpiece mounted thereon and an axis extending perpendicular to a surface of the rotator that the workpiece is mounted onto, with the rotator configured to circulate (i.e. rotate) the workpiece about this axis on a circular conveyance path between the at least one sputter deposition unit and at least one plasma processing unit, the at least one plasma processing unit comprising a cylindrical member having a window member dividing a gas space within the vacuum container and an exterior outside the vacuum container, an antenna installed both facing the window member and outside the gas space, the antenna configured to generate an inductively coupled plasma from a process gas for plasma processing of the workpiece on the rotator, and especially with regards to:
the at least one processing unit comprising the combination of structural requirements of: 

the window member is within the vacuum container and provided at the opening at the one end of the cylindrical member (as interpreted in view of Applicant’s figs. 3-4);
a dividing wall is supported by the vacuum container and is provided between the opposing part and the rotator so as not to contact the opposing part and the rotator and not to move relative to the opposing part, the dividing wall has a shielding plate at a location that faces the opening, the shielding plate having an adjustment opening adjusting a range of the plasma processing, wherein the shielding plate comprises a flat plate covering the opening (as interpreted in view of Applicant’s figs. 4-5); 
wherein a width of the adjustment opening decreases from an outer circumference side of the rotator toward an inner circumference side of the rotator (as interpreted in view of Applicant’s fig. 6), and wherein an area of a part of the shielding plate that shields the plasma increases from the outer circumference side of the rotator toward the inner circumference side of the rotator (as interpreted in view of Applicant’s fig. 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794